TWIN DISC, INCORPORATED

2004 STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS



(As amended effective July 28, 2006)






ARTICLE I

PURPOSE




     1.1 Purpose. The purpose of the Twin Disc, Incorporated 2004 Stock
Incentive Plan for Non-Employee Directors (the “Directors’ Plan” or “Plan”) is
to promote the financial interests of Twin Disc, Incorporated (the “Company”)
and its shareholders by providing non-employee members of the Company’s Board of
Directors (each a “Participant”) the opportunity to acquire Common Stock of the
Company (“Common Stock”), thereby assisting the Company in its efforts to
attract and retain well qualified individuals to serve as directors and further
aligning the interests of such directors with those of the Company’s
shareholders. Common Stock under the Plan will be made available to Participants
as either options to purchase Common Stock (“Options”) or Common Stock with
certain imposed restrictions as defined herein (“Restricted Stock”)
(collectively with Options, “Awards”). Options granted under the Directors’ Plan
are not intended to meet all of the requirements of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Directors’ Plan shall be
construed so as to carry out that intent.



ARTICLE II






EFFECTIVE DATE AND TERM




     2.1 Effective Date. The Directors’ Plan shall become effective on the date
that it is approved by shareholders holding a majority of the outstanding shares
of Common Stock of the Company (the “Effective Date”).

     2.2 Term. No Option may be granted or Restricted Stock awarded more than
ten (10) years after the Effective Date.

     2.3 Post-Term Activity. Options granted within the term of the Plan as set
forth in Section 2.2, subject to the all other terms and conditions of the Plan
and the agreement(s) governing the grant of the Options, may be exercised, paid
out, or modified more than ten years after the Effective Date. Restrictions on
Restricted Stock may lapse more than ten (10) years after the Effective Date.



ARTICLE III






STOCK SUBJECT TO PLAN




     3.1 Maximum Number. The maximum number of shares of Common Stock that may
be issued pursuant to Awards under the Plan is 36,000 subject to the adjustments
provided in Article XII, below. Such shares may be newly-issued shares,
authorized but unissued shares or shares reacquired by the Company on the open
market or otherwise.

@BCL@DC0C3FC4.doc

--------------------------------------------------------------------------------

 

3.2 Availability of Shares for Award. Shares of Common Stock that are subject to
issuance pursuant to an Award may thereafter be subject to a new Award:

(a)      if the prior Award to which such shares were subject lapses, expires or
terminates without the issuance of such shares; or   (b)      shares issued
pursuant to an Award are reacquired by the Company pursuant to rights reserved
by the Company upon the issuance of such shares; provided, that shares
reacquired by the Company may only be subject to new Awards if the Participant
received no benefit of ownership from the shares.  

Shares of Common Stock that are received by the Company in connection with the
exercise of an Option, including the satisfaction of any tax liability or the
satisfaction of a tax withholding obligation, may be made subject to issuance
pursuant to a later Option.



ARTICLE IV

ADMINISTRATION




     4.1 General Administration. The Company’s Board of Directors (the “Board”)
will supervise and administer the Plan; provided, however, that the Board may
appoint a committee (the “Committee”) of two (2) or more directors to administer
the Plan if deemed necessary or advisable in order to comply with the exemptive
rule promulgated pursuant to Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

     4.2 Powers. Grants of Options under the Plan and the amount, price and
timing of the awards to be granted will be automatic as described in Article VI.
Awards of Restricted Stock under the Plan and the amount and timing of the
awards will be automatic as described in Article IX. However, the Board or
Committee shall have discretionary authority to determine all issues with
respect to the interpretation of the Plan, Options granted under the Plan and
Restricted Stock awarded under the Plan, and with respect to all Plan
administration issues.

     4.3 Section 16 Compliance. Transactions under this Directors’ Plan are
intended to comply with all applicable conditions of the exemptive rules
promulgated pursuant to Section 16(b) of the Exchange Act. To the extent any
provision of the Directors’ Plan or action of the Board or Committee fails to so
comply, it shall be deemed null and void, to the extent permitted by law and
deemed advisable by the Board or Committee.



ARTICLE V




ELIGIBILITY

     5.1 Eligibility. All present or future directors of the Company who are not
employees of the Company shall be eligible to participate in the Directors’
Plan.



@BCL@DC0C3FC4.doc




2

--------------------------------------------------------------------------------



ARTICLE VI

GRANT OF OPTIONS




     6.1 Automatic Grant. On each annual stockholders’ meeting beginning in
calendar year 2004, each eligible director who is elected or re-elected to the
Board, and each eligible director who is continuing to serve on the Board, shall
be granted Options to purchase 300 shares of Common Stock, and the grant date
for such Options shall be the day of the annual stockholders’ meeting. On each
annual stockholders’ meeting beginning in calendar year 2006, each eligible
director who is elected or re-elected to the Board, and each eligible director
who is continuing to serve on the Board, shall be granted Options to purchase
600 shares of Common Stock, and the grant date for such Options shall be the day
of the annual stockholders’ meeting.

     6.2 Exercise Price. The exercise price per share shall be the fair market
value per share of Common Stock on the date the Option is granted. For this and
all other purposes under the Plan, the fair market value shall be the closing
price per share of Common Stock on the New York Stock Exchange (“NYSE”) on the
date of grant; provided, that if the Common Stock ceases to be listed on the
NYSE, the Board or Committee shall designate an alternative method of
determining the fair market value of the Common Stock.

     6.3 Option Period. No Option granted under the Plan shall be exercisable
unless and until shareholder approval of the Plan is obtained. Following such
approval, Options may be exercised in whole at any time or in part from time to
time. An Option shall not be exercisable more than ten years after the date it
is granted, and will terminate no later than three years after termination of
director status for any reason other than death.

     6.4 Written Agreement. Each Option shall be evidenced by an appropriate
written agreement, the form of which shall be consistent with the terms and
conditions of the Plan and applicable law, which shall be signed by an officer
of the Company and the Participant. A single written agreement may cover the
grant of Options in subsequent or prior years.



ARTICLE VII






PAYMENT FOR OPTIONS




     7.1 General. Payments required, if any, upon a Participant’s exercise of an
Option under the Plan may be made in the form of: (i) cash; (ii) Company stock;
(iii) a combination of cash and Company stock; or (iv) such other forms or means
that the Board or Committee shall determine in its discretion and in such manner
as is consistent with the Plan’s purpose and the Code, the Exchange Act, or
other applicable laws or regulations.



@BCL@DC0C3FC4.doc




3

--------------------------------------------------------------------------------



ARTICLE VIII




TRANSFERABILITY OF OPTIONS AND EFFECT OF TERMINATION OF DIRECTOR STATUS

     8.1 General. Except as provided herein, no Option or interest therein shall
be transferable by a Participant other than by will or by the laws of descent
and distribution.

     8.2 Exercise Upon Death. In the event of the death of a Participant prior
to termination of an Option held by such director, each such Option shall be
exercisable to the extent provided therein, but not later than one year after
the date of death (and not beyond the stated duration of the Option). Any such
exercise shall be made only:

(a)      By the executor or administrator of the estate of the deceased
Participant or the person or persons to whom the deceased Participant’s rights
under the Option shall pass by will or the laws of descent and distribution; and
  (b)      To the extent, if any, that the deceased Participant was entitled to
exercise such Option at the date of his death.  

     8.3 Transferability of Option During Lifetime. Except as otherwise provided
herein, every Option granted under the Plan to a Participant may be assigned or
transferred by the Participant to or for the benefit of a member of the
Participant’s immediate family or to trusts created for their benefit and may
thereafter be exercised pursuant to its terms by the person or entity to whom
assigned; provided, however, that such transfer does not result in liability
under Section 16 of the Exchange Act to the Participant or other Participants
and is consistent with registration of the Options and sale of Common Stock on
Form S-8 (or a successor form) or the Committee’s waiver of such condition.

     8.4 Forfeiture. Any unexpired and unexercised Options held by a Participant
shall be immediately forfeited if the Participant is prohibited from serving on
the Board by any court of competent jurisdiction or other government authority,
or if, in the discretion of the Board or Committee, a Participant is no longer
competent to serve on the Board due to the Participant’s violation of state or
federal securities law or other rule of the NYSE (or such other listing
standards then applicable to the Company).

     8.5 Resale Limitation. Shares of Common Stock issued upon exercise of
Options under the Plan are subject to effective registration statements filed
with the Securities and Exchange Commission and are freely transferable.
However, any sale of shares acquired through the exercise of Options by a
director must be made pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or under an applicable exemption from
registration (such as SEC Rule 144). Any such sale be reported to the SEC in
accordance with the applicable provisions of Section 16 of the Exchange Act and
rules promulgated thereunder.



@BCL@DC0C3FC4.doc




4

--------------------------------------------------------------------------------



ARTICLE IX






AWARD OF RESTRICTED STOCK




     9.1 Automatic Award. On each annual stockholders’ meeting beginning in
calendar year 2004, each eligible director who is elected or re-elected to the
Board, and each eligible director who is continuing to serve on the Board, shall
be awarded 300 shares of Common Stock with the transferability restrictions set
forth in Article X (“Restricted Stock”), and the award date for such Restricted
Stock awarded shall be the day of the annual stockholders’ meeting. On each
annual stockholders’ meeting beginning in calendar year 2006, each eligible
director who is elected or reelected to the Board, and each eligible director
who is continuing to serve on the Board, shall be awarded 600 shares of Common
Stock with the transferability restrictions set forth in Article X (“Restricted
Stock”), and the award date for such Restricted Stock awarded shall be the day
of the annual stockholders’ meeting.

     9.2 Written Agreement. Each Restricted Stock award shall be evidenced by an
appropriate written agreement, the form of which shall be consistent with the
terms and conditions of the Plan and applicable law, which shall be signed by an
officer of the Company and the Participant. A single written agreement may cover
the award of Restricted Stock in subsequent or prior years.

     9.3 Rights of Holder of Restricted Stock. Except for the restrictions on
transfer and risk of forfeiture, the Participant shall have, with respect to
shares of Restricted Stock, all of the rights of a shareholder of Common Stock,
including, if applicable, the right to vote the shares and the right to receive
any cash or stock dividends. Unless otherwise determined by the Board or
Committee and subject to the terms of the Plan, cash or stock dividends on
shares of Restricted Stock shall be payable to the Participant as they are paid
by the Company, even if the restrictions on the shares to which such dividends
relate have not yet lapsed. Cash dividends, if deferred, shall be paid with an
appropriate rate of interest, as determined by the Board or Committee.



ARTICLE X




TRANSFERABILITY OF RESTRICTED STOCK

     10.1 Transferability Restriction. Except as otherwise provided for in this
Article X, for a period of three (3) years from the date of award, the
Restricted Stock shall not be subject to sale, assignment, pledge or other
transfer of disposition by the Participant, except by reason of an exchange or
conversion of such shares because of merger, consolidation, reorganization or
other corporate action. Any shares into which the Restricted Stock may be
converted or for which the Restricted Stock may be exchanged in a merger,
consolidation, reorganization or other corporate action shall be subject to the
same transferability restrictions as the Restricted Stock.

     10.2 Release of the Transferability Restriction. One-third (1/3) of the
Restricted Stock awarded on a particular date shall become freely transferable
on each of the subsequent three (3) anniversaries of the date of award.



@BCL@DC0C3FC4.doc




5

--------------------------------------------------------------------------------

Example:    If a Restricted Stock award of 90 shares is made on January 1, 2004,
30 shares of that      award become freely transferable on January 1, 2005,
another 30 shares of that award      become freely transferable on January 1,
2006 and the final 30 shares of that award      become freely transferable on
January 1, 2007. 


     10.3 Transferability of Restricted Stock Upon Death or Voluntary
Retirement. Subject to the forfeiture provisions set forth in Article XI, all
Restricted Stock held by a Participant shall become freely transferable upon the
death of the Participant or the Participant’s voluntary retirement from the
Board.

     10.4 Resale Limitation. Restricted Stock awarded under the Plan is subject
to effective registration statements filed with the Securities and Exchange
Commission and is freely transferable, except as provided in this Article X.
However, any sale of Restricted Stock by a director must be made pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or under an applicable exemption from registration (such as SEC Rule 144). Any
such sale be reported to the SEC in accordance with the applicable provisions of
Section 16 of the Exchange Act and rules promulgated thereunder.



ARTICLE XI




FORFEITURE OF RESTRICTED STOCK

     11.1 General. Any Restricted Stock held by a Participant that remains
subject to the transfer restrictions set forth in Section 10.2 shall be
immediately forfeited if the Participant:

(a)      is recommended by the Company to be re-elected to the Board and fails
to be re- elected by the shareholders of the Company to the Board in that
election; or   (b)      is prohibited from serving on the Board by any court of
competent jurisdiction or other government authority, or in the discretion of
the Board or Committee is no longer competent to serve on the Board due to the
Participant’s violation of state or federal securities law or other rule of the
NYSE (or such other listing standards then applicable to the Company).  



ARTICLE XII






ADJUSTMENT PROVISIONS




     12.1 Changes in Capitalization. If the Company shall at any time change the
number of issued shares of Common Stock without new consideration to the Company
(by stock dividends, stock splits, split-up, spin-off or similar transactions):

(a)      the total number of shares reserved for issuance under this Plan and
the number of shares subject to each outstanding Option shall be adjusted so
that the aggregate consideration payable to the Company, if any, and the value
of each such Option shall not be changed; and  



@BCL@DC0C3FC4.doc




6

--------------------------------------------------------------------------------

(b)      for stock dividends, stock splits, split-up, spin-off or similar
transactions that occur on or after July 28, 2006, the number of Options and
shares of Restricted Stock automatically awarded pursuant to Sections 6.1 and
9.1 of the Plan shall be proportionately adjusted to reflect the change in the
number of issued shares of Common Stock.  

     12.2 Reorganization, Sale, etc. Options granted hereunder may also contain
provisions for their continuation, acceleration, immediate vesting, or for other
equitable adjustments after changes in the Common Stock resulting from
reorganization, sale, merger, consolidation, dissolution, liquidation or similar
circumstances.



ARTICLE XIII




AMENDMENT AND TERMINATION OF PLAN

     13.3 General. The Board, without further approval of the Company’s
shareholders, may amend the Plan from time to time or terminate the Plan at any
time, provided that:

(a)      no action authorized by this Article shall reduce the amount of any
existing Option or Restricted Stock award or change the terms and conditions
thereof without the Participant’s consent; and   (b)      no amendment of the
Plan shall, without the approval of the Company’s shareholders, (i) increase the
total number of shares of Common Stock that may be issued under the Plan or
increase the amount or type of Option that may be granted under the Plan or
increase the amount of Restricted Stock that may be awarded under the Plan; (ii)
change the minimum purchase price, if any, of shares of Common Stock that may be
made subject to Options under the Plan; (iii) modify the requirements as to
eligibility for an Option under the Plan; (iv) extend the term of the Plan; or
(v) constitute a material revision of the Plan under the listing standards of
the NYSE (or such other listing standards then applicable to the Company).  



ARTICLE XIV

MISCELLANEOUS




     14.1 Withholding Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to the award of Restricted Stock or the exercise of any
Option granted under the Plan, the Participant shall pay to the Company, or make
arrangements satisfactory to the Company or other entity identified by the Board
or Committee regarding the payment of any federal, state, local or foreign taxes
of any kind required by law to be withheld. Such withholding obligations may be
settled with Common Stock, including Common Stock that is received upon the
exercise of the Option that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional upon such payment
or arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant.



@BCL@DC0C3FC4.doc




7

--------------------------------------------------------------------------------

     14.2 Tenure. A Participant’s right, if any, to continue to serve the
Company as a director shall not be enlarged or otherwise affected by his
designation as a Participant under the Directors’ Plan.

     14.3 Controlling Law. The Plan, all Options granted, all Restricted Stock
awarded and actions taken hereunder shall be governed by and construed in
accordance with the laws of the State of Wisconsin (other than its law
respecting choice of law). The Plan shall be construed to comply with all
applicable law and to avoid liability to the Company or a Subsidiary, including,
without limitation, liability under Section 16(b) of the Exchange Act.

     14.4 Headings. The headings contained in the Plan are for reference
purposes only, and shall not affect the meaning or interpretation of the Plan.

     14.5 Severability. If any provision of the Plan shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereby, and this Plan shall be construed as if
such invalid or unenforceable provision were omitted.

     14.6 Successors and Assigns. This Plan shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon a Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.

     14.7 Entire Agreement. This Plan and any agreements governing the grant of
Options or Restricted Stock awards hereunder to any Participant constitutes the
entire agreement with respect to the subject matter hereof with respect to such
Participant, provided that in the event of any inconsistency between the Plan
and any such agreement(s), the terms and conditions of the Plan shall control.



@BCL@DC0C3FC4.DOC






@BCL@DC0C3FC4.doc




8

--------------------------------------------------------------------------------